UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 16-1172


LANGDON A. HARTSOCK, as Successor Personal Representative of the Estate of
Sarah Mills Hartsock,

               Plaintiff – Appellee,

        v.

GOODYEAR DUNLOP TIRES NORTH AMERICA LTD, a foreign corporation;
GOODYEAR TIRE & RUBBER COMPANY, a foreign corporation,

               Defendants – Appellants.

------------------------------

RUBBER MANUFACTURERS ASSOCIATION; THE PRODUCT LIABILITY
ADVISORY COUNCIL, INC.,

               Amici Supporting Appellants,
        and

THE SAFETY INSTITUTE; SOUTH CAROLINA ASSOCIATION FOR JUSTICE,

               Amici Supporting Appellee.


Appeal from the United States District Court for the District of South Carolina, at
Charleston. Patrick Michael Duffy, Senior District Judge. (2:13-cv-00419-PMD)


Submitted: May 22, 2018                                    Decided: May 24, 2018


Before KING and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.
Vacated and remanded by unpublished per curiam opinion.


ARGUED: Earle Duncan Getchell, Jr., MCGUIREWOODS LLP, Richmond, Virginia,
for Appellants. Mark Charles Tanenbaum, MARK C. TANENBAUM, P.A., Charleston,
South Carolina, for Appellee. ON BRIEF: Michael H. Brady, MCGUIREWOODS LLP,
Richmond, Virginia; M. Gary Toole, Bianca G. Liston, MCDONALD TOOLE &
WIGGINS, P.A., Orlando, Florida, for Appellants. Mia Lauren Maness, MARK C.
TANENBAUM, P.A., Charleston, South Carolina, for Appellee. Debora B. Alsup,
THOMPSON & KNIGHT LLP, Austin, Texas, for Amicus Rubber Manufacturers
Association. Timothy L. Mullin, Donna P. Sturtz, MILES & STOCKBRIDGE, P.C.,
Baltimore, Maryland; Hugh F. Young, Jr., PRODUCT LIABILITY ADVISORY
COUNCIL, INC., Reston, Virginia, for Amicus The Product Liability Advisory Council,
Incorporated.    Courtney L. Davenport, THE DAVENPORT LAW FIRM LLC,
Germantown, Maryland, for Amicus The Safety Institute. John S. Nichols, BLUESTEIN
NICHOLS THOMPSON & DELGADO, LLC, Columbia, South Carolina, for Amicus
South Carolina Association for Justice.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Pursuant to 28 U.S.C. § 1292(b), Goodyear Dunlop Tires North America Ltd. and

Goodyear Tire & Rubber Company appeal a discovery order requiring their disclosure of

certain trade secret material. After conducting oral argument, we certified the following

question of law to the Supreme Court of South Carolina: “Does South Carolina recognize

an evidentiary privilege for trade secrets?” Hartsock v. Goodyear Dunlop Tires N.A. Ltd.,

672 Fed. Appx. 223, 224 (4th Cir. 2016). In doing so, we explained that an affirmative

answer to that question would lead to the applicability of South Carolina law to the

underlying trade secret discovery dispute, id. at 226, and would warrant our vacating the

discovery order and remanding the case for further district court proceedings, id. at 228.

The Supreme Court of South Carolina has now answered the certified question, holding

that “South Carolina does recognize an evidentiary privilege for trade secrets, but it is a

qualified privilege.” Hartsock v. Goodyear Dunlop Tires N.A. Ltd., --- S.E.2d ---, ---

(S.C. Apr. 25, 2018) (2018 WL 1938540) .

       In light of the foregoing, we vacate the discovery order and remand for further

proceedings consistent with our prior opinion and the opinion of the state supreme court.

                                                           VACATED AND REMANDED




                                            3